Case 3:20-cv-01612-CAB-KSC Document 4 Filed 08/19/20 PageID.82 Page 1 of 12




Exhibit B




                             Exhibit B
     Case 3:20-cv-01612-CAB-KSC Document 4 Filed 08/19/20 PageID.83 Page 2 of 12



 1     SEYFARTH SHAW LLP
       Richard B. Lapp (SBN 271052)
 2     rlapp@seyfarth.com
       560 Mission Street, 31st Floor
 3     San Francisco, California 94105
       Telephone:    (415) 397-2823
 4     Facsimile:    (415) 397-8549

 5
       Attorney for Defendant
 6     TEGNA Imc.
       (incorrectly sued as “TEGNA, INC.”)
 7

 8                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9                                          COUNTY OF SAN DIEGO
10     BOBBIE LEONARD,                                  )   Case No. 37-2020-00023789-CU-OE-CTL
                                                        )
11                    Plaintiff,                        )
                                                        )   DEFENDANT TEGNA INC.’S ANSWER
12            v.                                        )   TO PLAINTIFF’S COMPLAINT
                                                        )
13     TEGNA, INC., a Delaware corporation; and         )
       DOES 1 through 10,                               )
14                                                      )   Complaint Filed: July 10, 2020
                      Defendants.                       )   Complaint Served: July 20, 2020
15                                                      )
                                                        )
16
              Defendant, TEGNA Inc. (incorrectly sued as “TEGNA, INC.”) (“Defendant”) hereby answers
17
       the Complaint for Damages (“Complaint”) of Plaintiff Bobbie Leonard’s (“Plaintiff”) as follows:
18
                                               GENERAL DENIAL
19
              Pursuant to California Code of Civil Procedure § 431.30(d), Defendant denies, generally and
20
       specifically, each and every allegation, statement, matter and each purported cause of action in
21
       Plaintiff’s Complaint and, without limiting the generality of the foregoing, denies generally and
22
       specifically that Plaintiff has been damaged in the manner or sums alleged, or in any way at all, by
23
       reason of any acts or omissions of Defendant. In further answer to the Complaint, Defendant alleges
24
       the following separate defenses.
25
                                    AFFIRMATIVE AND OTHER DEFENSES
26
              By pleading the following as Affirmative and/or other Defenses, Defendant does not concede
27
       that each of the matters covered by the numbered defenses is to be proven by Defendant, and
28
                   ANSWER TO COMPLAINT FOR DAMAGES/CASE NO. 37-2020-00023789-CU-OE-CTL
     Case 3:20-cv-01612-CAB-KSC Document 4 Filed 08/19/20 PageID.84 Page 3 of 12



 1     Defendant reserves the position that Plaintiff retains the burden of proof on all matters necessary to

 2     state the claims asserted in the Complaint and to establish the alleged damages. Without prejudice to

 3     its denials, Defendant alleges the following defenses:

 4                                                FIRST DEFENSE

 5                                             (Statute of Limitations)
 6            1.      Plaintiff’s claims are barred in whole or in part by the applicable statutes of limitations
 7     including, but not limited to, California Code of Civil Procedure section 335.1 and California
 8     Government Code §§ 12960 and 12965(b).
 9                                              SECOND DEFENSE
10                                                      (Laches)
11            2.      The Complaint, and each and every cause of action alleged therein, is barred by the
12     doctrine of laches.
13                                                THIRD DEFENSE
14                                        (Excuse, Waiver, and Discharge)
15            3.      Defendant alleges that it performed all conditions, covenants, and obligations imposed
16     upon it as to Plaintiff, to the extent such exist, with the exception of those conditions, covenants and
17     obligations which have been excused, waived, or discharged by Plaintiff’s conduct.
18                                              FOURTH DEFENSE
19                                    (Unclean Hands, Estoppel, and Waiver)
20            4.      Plaintiff is not entitled to any relief to the extent she forfeited her rights to relief under
21     the doctrine of unclean hands, waived her right to relief, or is estopped from seeking the relief
22     requested in the Complaint.
23                                                FIFTH DEFENSE
24                    (Action in Accordance with Applicable Law and Employer Policies)
25            5.      If Defendant engaged in the acts complained of in Plaintiff’s Complaint, which it
26     denies, then such acts were privileged, justified, and/or taken in accordance with applicable law
27     and/or Defendant’s policies and procedures.
28
                                                            2
                   ANSWER TO COMPLAINT FOR DAMAGES/CASE NO. 37-2020-00023789-CU-OE-CTL
     Case 3:20-cv-01612-CAB-KSC Document 4 Filed 08/19/20 PageID.85 Page 4 of 12



 1                                               SIXTH DEFENSE

 2              (Plaintiff’s Failure to Take Advantage of Preventative or Corrective Measures)
 3            6.       Defendant exercised reasonable care to prevent and correct any alleged unlawful
 4     retaliation in the workplace, and Plaintiff unreasonably failed to take advantage of any preventative
 5     or corrective measures provided by Defendant or to avoid harm otherwise.
 6                                             SEVENTH DEFENSE
 7                                    (Non-Discriminatory Business Purpose)
 8            7.       Plaintiff’s Complaint is barred, in whole or in part, because the alleged conduct about
 9     which Plaintiff complains was not based on any protected characteristic, but was based on one or
10     more legitimate, nondiscriminatory business reasons.
11                                              EIGHTH DEFENSE
12                                                 (Same Decision)
13            8.       To the extent that Plaintiff demonstrates her protected status was a substantial
14     motivating factor for any alleged employment action, Defendant would have taken the same action
15     absent the substantial motivating factor. As a result, the court may not award Plaintiff general or
16     special damages.
17                                               NINTH DEFENSE
18                                              (Scope of Authority)
19            9.       The Complaint, and each of and every purported cause of action therein, is barred to
20     the extent that the actions of Defendant’s agents, employees, and representatives, if they occurred,
21     were not actions taken within the course and scope of their employment.
22                                               TENTH DEFENSE
23                                   (Exhaustion of Administrative Remedies)
24            10.      Plaintiff’s Complaint, and each cause of action contained therein, is barred to the
25     extent that Plaintiff has failed to exhaust all available administrative remedies and/or otherwise failed
26     to comply with the statutory prerequisites under California Fair Employment and Housing Act,
27     California Government Code section 12900, et seq.
28
                                                          3
                    ANSWER TO COMPLAINT FOR DAMAGES/CASE NO. 37-2020-00023789-CU-OE-CTL
     Case 3:20-cv-01612-CAB-KSC Document 4 Filed 08/19/20 PageID.86 Page 5 of 12



 1                                            ELEVENTH DEFENSE

 2                                               (Failure to Mitigate)
 3            11.      Plaintiff is barred from recovery to the extent she could have mitigated the amount of
 4     damages she allegedly suffered, by exercise of reasonable efforts, but she failed or refused to exercise
 5     reasonable efforts to mitigate damages.
 6                                             TWELFTH DEFENSE
 7                                          (No Damages, Costs, or Fees)
 8            12.      Plaintiff has failed to state a claim for which general, special, exemplary, or punitive
 9     damages, interest, injunctive relief, attorney’s fees or costs may be granted.
10                                           THIRTEENTH DEFENSE
11                                                (Setoff Damages)
12            13.      To the extent Plaintiff has received other benefits and/or awards attributable to an
13     injury for which she seeks compensation in this case, such benefits and/or awards should offset, in
14     whole or in part, any award she receives here for the same injury.
15                                           FOURTEENTH DEFENSE
16                                             (No Punitive Damages)
17            14.      Plaintiff’s claim for punitive damages is barred because Defendant had a suitable anti-
18     discrimination policy in effect at all material times and/or made a good faith attempt to comply with
19     the law at all times. Kolstad v. ADA, 527 U.S. 526 (1999); White v. Ultramar, Inc., 21 Cal. 4th 563,
20     568 n.2 (1999).
21                                            FIFTEENTH DEFENSE
22                                  (Emotional Distress Due to Other Factors)
23            15.      If Plaintiff suffered any emotional distress (which Defendant denies), the emotional
24     distress was caused by factors unrelated to the conditions of her work environment.
25                                            SIXTEENTH DEFENSE
26                                     (Workers’ Compensation Preemption)
27            16.      Plaintiff’s claims for purported emotional and physical injuries allegedly suffered
28     during or as a result of her employment are barred in whole or in part because Plaintiff’s sole and
                                                           4
                    ANSWER TO COMPLAINT FOR DAMAGES/CASE NO. 37-2020-00023789-CU-OE-CTL
     Case 3:20-cv-01612-CAB-KSC Document 4 Filed 08/19/20 PageID.87 Page 6 of 12



 1     exclusive remedies, if any, lie under the California Workers’ Compensation Act, Labor Code sections

 2     3601, et seq.

 3                                             SEVENTEENTH DEFENSE

 4                                 (Punitive or Exemplary Damages Unconstitutional)
 5               17.      Any recovery of punitive damages, exemplary damages, or penalties based on the
 6     facts alleged in Plaintiff’s Complaint, if any, would violate the United States and California
 7     Constitutions.
 8                                              EIGHTEENTH DEFENSE
 9                                               (After-Acquired Evidence)
10               18.      Plaintiff’s causes of action, in whole or in part, are barred to the extent Plaintiff
11     engaged in misconduct which would have justified any adverse action by Defendant even if
12     Defendant were unaware of the conduct.
13                                      RESERVATION OF RIGHT TO AMEND
14               19.      Defendant presently has insufficient knowledge or information upon which to form a
15     belief as to whether it may have additional, as yet unstated, defenses available. Defendant reserves
16     the right to assert additional defenses in the event discovery indicates they would be appropriate.
17                                                        PRAYER
18               WHEREFORE, Defendant prays for judgment as follows:
19               1.       That Plaintiff takes nothing by her Complaint;
20               2.       That judgment be entered in favor of Defendant and against Plaintiff on all causes of
21     action;
22               3.       That Defendant be awarded reasonable attorneys’ fees according to proof;
23               4.       That Defendant be awarded the costs of suit incurred herein; and
24

25

26

27

28
                                                               5
                       ANSWER TO COMPLAINT FOR DAMAGES/CASE NO. 37-2020-00023789-CU-OE-CTL
     Case 3:20-cv-01612-CAB-KSC Document 4 Filed 08/19/20 PageID.88 Page 7 of 12



 1              5.      That Defendant be awarded such other and further relief as the Court may deem

 2     appropriate.

 3
        DATED: August 17, 2020                          Respectfully submitted,
 4
                                                        SEYFARTH SHAW LLP
 5

 6
                                                        By:_/s/ Richard B. Lapp__________________
 7                                                            Richard B. Lapp
                                                              Attorney for Defendant
 8                                                            TEGNA Inc.
                                                              (incorrectly sued as “TEGNA, INC.”)
 9

10

11     65262435v.1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         6
                     ANSWER TO COMPLAINT FOR DAMAGES/CASE NO. 37-2020-00023789-CU-OE-CTL
     Case 3:20-cv-01612-CAB-KSC Document 4 Filed 08/19/20 PageID.89 Page 8 of 12



 1   SEYFARTH SHAW LLP
     Richard B. Lapp (SBN 271052)
 2   rlapp@seyfarth.com
     560 Mission Street, 31st Floor
 3   San Francisco, California 94105
     Telephone:    (415) 397-2823
 4   Facsimile:    (415) 397-8549

 5   Attorneys for Defendant
     TEGNA Inc.
 6   (incorrectly sued as TEGNA, INC.)
 7

 8                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9                                       COUNTY OF SAN DIEGO
10

11   BOBBIE LEONARD,                                   Case No. 37-2020-00023789-CU-OE-CTL
12                    Plaintiff,                       NOTICE OF APPEARANCE OF
                                                       DEFENDANT’S COUNSEL
13          v.
14   TEGNA, INC., a Delaware corporation; and          Date Action Filed: July 10, 2020
     DOES 1 through 10,
15
                      Defendants.
16

17

18

19

20

21

22

23

24

25

26

27

28


                                    NOTICE OF APPEARANCE OF COUNSEL
         Case 3:20-cv-01612-CAB-KSC Document 4 Filed 08/19/20 PageID.90 Page 9 of 12



 1
                   TO THE COURT AND TO THE PARTIES AND THEIR COUNSEL OF RECORD:
 2
                   PLEASE TAKE NOTICE that Richard B. Lapp hereby enters his appearance in the above-
 3
         captioned action as counsel of record for Defendant TEGNA Inc. (incorrectly sued as “TEGNA, INC.”),
 4
         a Delaware corporation. Any pleadings and papers served or filed in this action should be served upon
 5
         counsel at the addresses set forth below:
 6
         Seyfarth Shaw LLP
 7       Richard B. Lapp (SBN 271052)
         rlapp@seyfarth.com
 8       560 Mission Street, 31st Floor
         San Francisco, California 94105
 9       Telephone:    (415) 397-2823
         Facsimile:    (415) 397-8549
10

11
         DATED: August 17, 2020                               Respectfully submitted,
12
                                                              SEYFARTH SHAW LLP
13

14
                                                              By: /s/ Richard B. Lapp
15                                                                Richard B. Lapp
                                                                  Attorneys for Defendant
16                                                                TEGNA Inc.
                                                                  (incorrectly sued as TEGNA, INC.)
17

18

19

20

21

22

23

24

25

26

27

28
                                                          1
                                         NOTICE OF APPEARANCE OF COUNSEL
     65299006v.1
     Case 3:20-cv-01612-CAB-KSC Document 4 Filed 08/19/20 PageID.91 Page 10 of 12



 1   SEYFARTH SHAW LLP
     Richard B. Lapp (SBN 271052)
 2   rlapp@seyfarth.com
     560 Mission Street, 31st Floor
 3   San Francisco, California 94105
     Telephone:    (415) 397-2823
 4   Facsimile:    (415) 397-8549
 5   Attorney for Defendant
     TEGNA Inc.
 6   (incorrectly sued as “TEGNA, INC.”)
 7
 8                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9                                         COUNTY OF SAN DIEGO
10
11   BOBBIE LEONARD, an individual,                      Case No. 37-2020-0023789-CU-OE-CTL
12                    Plaintiff,                         AMENDED PROOF OF SERVICE
13            v.
14                                                       Complaint Filed: July 10, 2020
     TEGNA, INC., a Delaware corporation; and
     DOES 1 THROUGH 25,
15
                      Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           Amended Proof of Service
     65354292v.1
     Case 3:20-cv-01612-CAB-KSC Document 4 Filed 08/19/20 PageID.92 Page 11 of 12



 1                                        AMENDED PROOF OF SERVICE
 2          I am a resident of the State of California, over the age of eighteen years, and not a party to the
     within action. My business address is Seyfarth Shaw LLP, 560 Mission Street, 31st Floor, San
 3   Francisco, California. On August 18, 2020, I served the within documents:
 4            On August 17, 2020, I served the within documents:
 5                    1.   DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT;
 6                    2.   NOTICE OF APPEARANCE; and
 7                    3.   PROOF OF SERVICE.
 8
              On August 18, 2020, I served the within documents:
 9
                      1.   AMENDED PROOF OF SERVICE
10
11    ;            By placing the document(s) listed above in a sealed envelope with postage thereon fully
                   prepaid, in the United States mail at San Francisco, California addressed as set forth below.
12
                     James C. Mitchell, Esq.
13                   Charles Moore
                     GILLEON LAW FIRM, APC
14                   1320 Columbia Street, Suite 200
                     San Diego, CA 92101
15
                     Charles Moore
16                   Attorney at Law
                     7979 Ivanhoe Avenue, Suite 200
17                   La Jolla, CA 92037
18
19            On August 18, 2020, I served the within documents:

20                    1.   DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT;

21                    2.   NOTICE OF APPEARANCE; and

22                    3.   AMENDED PROOF OF SERVICE.

23
24    ;            Electronically via Nationwide Legal Services electronic filing.

                   James C. Mitchell, Esq.                          Attorneys for Plaintiff
25                 Charles Moore                                    Bobbie Leonard
                   jim@gilleonlawfirm.com
26                 chuckmoore9@gmail.com
27                 Charles Moore
                   chuckmoore9@gmail.com
28
                                                          1
                                                Amended Proof of Service
     65354292v.1
     Case 3:20-cv-01612-CAB-KSC Document 4 Filed 08/19/20 PageID.93 Page 12 of 12



 1           I am readily familiar with the firm’s practice of collection and processing correspondence for
     mailing. Under that practice it would be deposited with the U.S. Postal Service on that same day with
 2   postage thereon fully prepaid in the ordinary course of business. I am aware that on motion of the party
     served, service is presumed invalid if postal cancellation date or postage meter date is more than one day
 3   after the date of deposit for mailing in affidavit.
 4          I declare under penalty of perjury under the laws of the State of California that the above is true
     and correct.
 5
              Executed on August 18, 2020, at San Francisco, California.
 6
 7                                                        /s/ Katherina Guido-Respicio
                                                          Katherina Guido-Respicio
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         2
                                            Amended Proof of Service
     65354292v.1
